Title: To Thomas Jefferson from Albert Gallatin, 11 October 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Treasury Department October 11th 1808.
                  
                  The reductions in the allowances to Supervisors, & Officers acting as Supervisors, proposed in my letter of the 3d of September last, to take effect from and after the 1st. of the present month, not having been effected, for want of time, previous to that day, I beg leave now respectfully to submit the propriety of abolishing from and after the 31st. day of December next, the Offices of Supervisor, or acting Supervisor, in the Districts of Rhode Island, Vermont, New York, New Jersey & Virginia, and to transfer in Kentucky and North Carolina, the duties of Supervisor, to the Marshal with a Salary of two hundred & fifty Dollars, without any allowance for Clerk-hire. I would also propose that the allowance for Clerk-hire should be abolished altogether in Maryland, and reduced to two hundred & fifty Dollars a year in each of the Districts of Pennsylvania, South Carolina & Georgia. 
                  I have the honor to be with the greatest respect Sir Your Obedt Servt
                  
                     Albert Gallatin 
                     
                  
                  
                     [Reply by TJ:]
                     Approved
                  
                  
                     Th: Jefferson 
                     
                     Oct. 14. 08.
                  
                  
                     [Note in another hand:]
                     Note. The Marshal of Kentucky to be allowed 250 Dolls. for Clerk-hire for one year only.
                  
               